Citation Nr: 1506906	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-470 38A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012, the Veteran testified before the undersigned at a video-conference hearing.  A transcript of the hearing is in the case file.

In November 2012, the Board remanded the issue entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  The Board directed the RO to verify the Veteran's in-service stressor and to provide a new VA examination.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appeal should take the electronic record into consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2013 VA examiner's findings and opinion are not adequate to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, that relates to service.  The claim is remanded for the following actions, to include providing the Veteran with a new VA examination with an opinion:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical treatment records (VAMRs) from October 2010 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, RETURN THE CLAIMS FOLDER AND PROVIDE ACCESS TO ANY ELECTRONIC FILINGS to the VA examiner who performed the January 2013 examination for an addendum as to the relationship, if any, between ANY OF THE VETERAN'S CURRENT OR PREVIOUSLY DIAGNOSED psychiatric disorder, to include PTSD, and his service.  If the examiner is not available or otherwise finds it necessary, that examiner or a  different examiner may conduct the file review. If necessary, a new examination must be conducted.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations should govern the examination:

a. The VA examiner must determine whether the Veteran's PTSD relates to his military service.

i. The examiner must determine whether the Veteran has a current diagnosis of PTSD.

ii. IF THE EXAMINER DOES NOT DIAGNOSE PTSD, he or she MUST account for the Veteran's prior PTSD diagnoses.  Specifically, the examiner must provide a clear and detailed explanation as to why the Veteran's previous diagnoses for PTSD do not establish a current disorder (e.g., the Veteran's PTSD resolved or the Veteran's symptoms were misdiagnosed).

iii. IF THE EXAMINER DIAGNOSES the Veteran as having PTSD, he or she must opine as to whether the Veteran's PTSD relates to the verified in-service stressor (i.e., the death of a fellow service member in shark-infested waters).

iv. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

August 2006 VA medical records (VAMRs), mentioning recurrent nightmares related to an in-service incident involving a fellow service member who died after falling overboard.

May 2007 VAMRs, reporting nightmares in connection with an in-service stressor and noting apparent PTSD symptoms.

June 2007 Social Security Mental Health Assessment, observing that the Veteran's symptoms were suggestive of PTSD, but did not satisfy the clinical criteria for a PTSD diagnosis.

August 2007 VAMRs, negative screening for PTSD.

October 2007 VAMRs, finding that the Veteran's symptoms were associated with PTSD.

October 2007 VAMRs, diagnosing the Veteran as having PTSD.  See also December 2008, May 2009 VAMRs, February 2010 VAMRs.  

March 2008 private medical records (PMRs), observing symptoms consistent with PTSD.

April 2008 PMRs, observing that the Veteran's symptoms are "PTSD-like," but that he "does not have the disorder."  See also May and August 2008 PMRs.

July 2008 VAMRs, providing a working diagnosis of PTSD.

January 2009 PMRs, not diagnosing PTSD but finding that the Veteran had "residual problems from the drowning of his shipmate."  See also March 2009 Stressor Statement.

February 2010 (date of receipt) VA Form 9, stating that the Veteran saw a service member "fall over the side of the ship" and dreams about the incident "all the time."  See also May 2010 Statement.

August 2010 VAMRs, diagnosing the Veteran as having PTSD.

October 2010 VAMRs, noting a medical history characterized by PTSD symptoms.

December 2012 Memorandum, verifying the Veteran's in-service stressor (the death of Seaman G.S. after being lost overboard).

January 2013 VA Examination Report, finding that the Veteran's in-service stressor is adequate to support a diagnosis of PTSD, but that the Veteran does not have PTSD.

v. The examiner must provide a complete explanation of his or her opinion as to whether the Veteran has PTSD that relates to his military service.  The explanation must be based on his or her clinical and medical expertise, established medical principles, and the facts of the case.  The examiner's explanation should be as specific as possible.

b. The VA examiner must determine whether the Veteran's diagnosed mental health disorders, other than PTSD, relate to service.

i. The examiner must determine whether the Veteran has any current mental health disorder(s) other than-PTSD.

ii. IF THE EXAMINER DOES NOT DIAGNOSE a mental health disorder other than PTSD for which the Veteran has a prior diagnosis, he or she MUST account for the prior diagnosis.  Specifically, the examiner must explain why the prior diagnosis is not indicative of a current mental health disorder.

iii. IF THE EXAMINER DIAGNOSES the Veteran as having a mental health disorder(s) other than PTSD, he or she must opine as to whether the diagnosed disorder(s) relates to service.  The examiner should differentiate between the Veteran's mental symptoms (and attribute them to a particular mental health disorder) or explain why the Veteran's symptoms cannot be differentiated.

iv. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

November 1971 Report of Medical Examination, indicating no psychiatric problems on entrance to service.

November 1971 Report of Medical History, denying frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

January 1974 Report of Medical Examination, indicating no psychiatric problems on separation from service.

August 2006 VAMRs, noting a negative screening for depression.

June 2007 Social Security Administration (SSA) Mental Status Examination, diagnosing dysthymia/depression and noting that the Veteran experiences emotional distress.

July 2007 SSA Psychiatric Review, diagnosing affective disorders to include dysthymia.

September 2007 VAMRs (mental health consultation), observing mental health symptoms such as anxiety, depression, and insomnia.

May 2008 PMRs, noting various mental health symptoms to include depression, anxiety, and sleep and anger management problems.  See also September 2008, October 2008, and January 2009 VAMRs.

June 2008 VAMRs, suggesting a diagnosis of depressive disorder and pain disorder related to psychological and physical medical factors.

December 2008 VAMRs, diagnosing a mood disorder.

March 2009 SSA Disability Determination, noting a diagnosis of anxiety related disorders that began in January 2005.  See also February 2009 SSA Disability Ruling.

May 2009 VAMRs, diagnosing schizoaffective disorder.  See also February 2010 VAMRs and August 2010 VAMRs.

March 2010 Notice of Disagreement, reporting adjustment disorder with depression.

October 2010 VAMRs, noting a past medical history characterized by depressive disorder and schizoaffective disorder.

July 2012 Hearing Transcript, testifying that he did not have mental health problems in service and that he began mental health treatment within the last six years.

January 2013 VA Examination Report, diagnosing the Veteran as having schizoaffective disorder and opining that the disorder is not related to military service.

v. The examiner must provide a complete explanation of his or her opinion as to whether the Veteran's non-PTSD mental health disorders, if any, relate to military service.  The explanation must be based on his or her clinical and medical expertise, established medical principles, and the facts of the case.  The examiner's explanation should be as specific as possible.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinions.  If the report is deficient in this regard, return the claims file to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




